DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DAN WINCOR,
                                Appellant,

                                    v.

                              VELLA POTASH,
                                 Appellee.

                              No. 4D16-4351

                              [July 27, 2017]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marina Garcia Wood, Judge; L.T. Case
No. CACE 16-004962.

  Thomas Erskine Ice of Ice Appellate, Lake Worth, for appellant.

  Oscar A. Gomez of EPGD Business Law, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.